Citation Nr: 1441472	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  11-01 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for residuals of a head injury.


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1976 to December 1979.

These matters come before the Board of Veterans' Appeals (the Board) from an April 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The issue of entitlement to service connection for residuals of a head injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The August 2007 rating decision that denied the Veteran's petition to reopen his claim of entitlement to service connection for residuals of a head injury was not appealed.

2.  The evidence received since the August 2007 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of a head injury.


CONCLUSIONS OF LAW

1.  The August 2007 rating decision that denied the Veteran's petition to reopen his claim of entitlement to service connection for residuals of a head injury is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  New and material evidence has been received; thus, the claim of entitlement to service connection residuals of a head injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Petition to Reopen

In a November 1984 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for a psychological disorder.  The claim was denied on the basis that the Veteran's reported blackouts and memory problems were due either to a motor vehicle accident prior to service or willful misconduct during service in the form of alcohol and drug abuse.  The Veteran did not file a Notice of Disagreement (NOD) or submit new and material evidence within the appeal period, and the decision became final.  38 U.S.C.A. § 4005 (c) (West 1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1984).

In October 1991, the Veteran filed a service connection claim for headaches.  A January 1989 rating decision denied the Veteran's claim finding that the Veteran's reported headaches were due to the motor vehicle accident prior to service and that there was no evidence of aggravation during service.  The Veteran filed a timely NOD, and perfected an appeal to the Board.

In December 1996, the Board denied the Veteran's claim on the grounds that the record contained no in-service reports of head trauma or precipitating factors for headaches, no in-service diagnosis of a chronic headache disorder, and no competent medical evidence of a nexus between any diagnosed chronic recurrent headaches and any incident of service.  The Veteran did not appeal the Board's decision and it became final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 19.104 (1996).

In September 1996, the AOJ received private medical records from the Veteran's treating psychologist.  A March 1997 rating decision declined to reopen the Veteran's claim finding that no new and material evidence had been received.  38 U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).  The Veteran did not appeal that determination nor was new and material evidence received within one year of the decision.  

In August 2005, the Veteran filed a petition to reopen his claim.  A January 2006 rating decision reopened the Veteran's claim but denied it on the merits, finding that there was no evidence of a head injury in service, or evidence that the Veteran's claimed residuals were otherwise related to military service.  The Veteran filed a NOD and a Statement of the Case (SOC) was issued, however the Veteran did not timely perfect his appeal, and the decision became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  The RO notified the Veteran that his appeal was untimely by way of a March 2007 letter.  

In May 2007, the Veteran filed a petition to reopen his claim.  An August 2007 rating decision denied the petition on the grounds that no new and material evidence had been received.  The Veteran did not file a NOD or submit new and material evidence within the appeal period, and the decision became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2013).

In December 2008, the Veteran filed a petition to reopen his service connection claim for residuals of a head injury.  An April 2009 rating decision denied the Veteran's petition to reopen finding he had not submitted new and material evidence.

The Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is irrelevant.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, the Board will proceed in the following decision to adjudicate the new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

At the time of the August 2007 denial, the evidence of record consisted of the Veteran's service treatment records, VA medical records, private treatment records from Dr. Cannon and Dr. Wilcox , and several lay statements from the Veteran, his mother, and his sister.  The petition to reopen was denied on the grounds that the Veteran had not submitted new and material evidence that showed a head injury in service.

The evidence received from the Veteran since the August 2007 decision includes the Veteran's December 2013 statement in which he provided greater detail regarding his motor vehicle accident prior to service.  He also reported that he had been hit several times in the head with a pugil stick during basic training.

The lay statement is new, as it was received by VA after the issuance of the August 2007 rating decision and could not have been considered by prior decision makers.  Moreover, it is material, as it suggests the existence of an in-service head injury or possible aggravation of a pre-existing head injury, an element the AOJ found lacking in its August 2007 decision.

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for residuals of a head injury is warranted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  For reasons described in further detail below, the underlying service connection claim requires additional development prior to adjudication.


ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for a residuals of a head injury is warranted.



REMAND

The Veteran has reported that he received benefits from the Social Security Administration (SSA), however the record contains no documentation relating to the Veteran's benefits.  As those records are pertinent to his current claim, an attempt must be made to obtain them.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  Such assistance also includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The Veteran was last afforded a VA examination in connection with this claim in 1992; however, as evidence not previously of record relating to SSA benefits is being sought, a new examination is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Request, directly from the SSA, complete copies of any determination (including re-adjudications) on a claim for disability benefits pertaining to the Veteran from that agency as well as the records, including medical records, considered in adjudicating the claim.  Associate any secured records with the claims file.

If after continued efforts to obtain Federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013) and given an opportunity to respond.

2.  Request that the Veteran identify any outstanding medical records that are relevant to the claim.  He should either provide or authorize the release of any non-VA medical records, including records pertaining to a head injury prior to service and outstanding treatment for residuals of a head injury after service.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran, as well as any outstanding VA treatment records.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.

3.  After collecting any outstanding medical records, schedule the Veteran for a VA examination by an appropriate examiner to determine the current nature and etiology of his residuals of a head injury.  The examiner is requested to review the claims folder, to include this remand.  Any indicated tests or studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  Based on the review of the Veteran's claims file and physical examination of the Veteran, the examiner should provide opinions on the following:

a)  Identify any currently diagnosed residuals of a head injury.

b)  Whether it is clear and unmistakable (obvious, manifest, and undebatable) that a head injury preexisted service.

c) If so, whether it is clear and unmistakable (obvious, manifest, and undebatable) that any preexisting residuals of a head injury were not aggravated by service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress (beyond the natural progress of the disorder and not merely a temporary flare-up).

d) If a response above is negative please opine whether it is at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed residuals of a head injury had their onset in service or are otherwise related to service.

Note that "clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The rationale for any opinion rendered must be provided.  If the examiner is unable to offer any opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


